Judgment unanimously modified in accordance with memorandum, and as modified, affirmed, with costs to plaintiff. Memorandum: The verdicts in this action for wrongful death and conscious pain and suffering are not excessive. The jury’s finding that plaintiff’s damages should be reduced by $5,000 because of decedent’s failure to have used a seat belt must be applied solely in reduction of the verdict for conscious pain and suffering. The judgment must be modified to provide for prejudgment interest on the wrongful death verdict only and not upon the verdict for conscious pain and suffering. (Appeal from judgment of Supreme Court, Monroe County, Patlow, J. — wrongful death.) Present — Dillon, P. J., Hancock, Jr., Doerr, Denman and Boomer, JJ.